internal_revenue_service number release date index number -------------------------- --------------------------------------- ----------------- -------------------------------- ------------------------------- ---------------------------------- - - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-165646-04 date date ---------------------------------------------------- -------------------------------------------------------------------------- legend parent taxpayer old cpa firm --------- new cpa firm ---------------------- date ---------------------- dear ---- we received new cpa firm’s letter of date which notes parent’s request for an extension of time under sec_301_9100-1 of the procedure and administration regulations to file a form_970 application to use lifo inventory_method on taxpayer’s behalf see also sec_301_9100-3 the following facts have been obtained from the above-referenced letter the accompanying affidavit and a completed draft of form_970 prompted by state and local_tax concerns and after being advised by old cpa firm parent decided to restructure its organization and to cause taxpayer to be incorporated on date parent contributed a portion of its inventories to taxpayer in a transaction that qualified under sec_351 of the internal_revenue_code though parent used the last-in_first-out lifo inventory_method and wanted taxpayer to use the lifo inventory_method old cpa firm failed to inform parent that a form_970 must be filed on taxpayer’s behalf with the federal_income_tax return for the taxable_year ending date year of transfer parent never filed the required form_970 furthermore when computing taxpayer’s opening lifo reserve for the year of transfer parent did not comply with sec_1_472-8 of the income_tax regulations and revrul_85_176 1985_2_cb_159 specifically plr-165646-04 instead of removing the transferred inventory from its own lifo layers on a pro_rata basis parent which performed its lifo calculations on a consolidated basis allocated a portion of its lifo reserve to taxpayer notwithstanding these election defects taxpayer used the lifo inventory_method for both tax and financial reporting purposes for the year of transfer and for all subsequent taxable years in december of parent engaged new cpa firm to advise it regarding its inventory_method of accounting under sec_263a during this engagement new cpa firm determined that for the year of transfer parent did not file a form_970 on taxpayer’s behalf and did not properly compute taxpayer’s opening lifo reserve thus new cpa firm advised parent to request an extension of time for filing the required form_970 for the year of transfer in addition new cpa firm advised parent and taxpayer to file a form_3115 application_for change in accounting_method to obtain consent to divide the combined inventories between themselves and to use the lifo inventory_method on an entity basis sec_472 provides that a taxpayer may use the method provided in subsection b lifo inventory_method in inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 provides in relevant part that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the taxable_year as of the close of which the method is first to be used a statement of its election to use such inventory_method sec_301_9100-1 defines regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides in relevant part that the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under all subtitles of the code except subtitles e g h and i if the taxpayer has acted reasonably and in good_faith and if granting that relief will not prejudice the interests of the government sec_301_9100-3 provides the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election it also provides information and representations that must be furnished by the taxpayer to enable the internal_revenue_service to determine whether the taxpayer has satisfied these standards the relevant standards are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government plr-165646-04 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election furthermore a taxpayer ordinarily will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made or any_tax years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer s receipt of a ruling granting relief under this section revrul_70_564 1970_2_cb_109 provides that a new corporation must file a form_970 if that corporation wants to use the lifo inventory_method to account for lifo inventory received in a transfer that qualifies under sec_351 the information and representations furnished by parent and taxpayer establish that they have acted reasonably and in good_faith in this request furthermore granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted to file the necessary form_970 for the taxable_year plr-165646-04 ended date this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 when it is filed no opinion is expressed as to the application of any other provisions of the code or the regulations which may be applicable to the transaction specifically no opinion is expressed regarding the propriety of the lifo inventory methods used by parent and taxpayer this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this ruling letter to the taxpayer s authorized representatives please contact the person whose name and telephone number are shown above if you have any questions sincerely jeffery g mitchell chief branch office of associate chief_counsel income_tax accounting
